Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
DETAILED ACTION
This Office Action is in response to the application 17/070,348 filed on 10/14/2020.
Claims 1-20 have been examined and are pending.  Claims 1, 8, and 14 are independent claims.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 10/14/2020, 10/14/2020, 02/02/2021, 03/15/2021, 04/21/2021, 05/11/2021, 10/07/2021, 11/03/2021, 12/02/2021, 12/27/2021, and 04/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5, 8, and 11-18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Horling (US2018/0060599), filed August 30, 2016, in view of Yu (US2013/0198811), filed November 13, 2012.
Regarding claim 1, Horling discloses a method implemented using one or more processors, the method comprising: receiving, by an interactive assistant module operated by one or more of the processors, a request by a first user for access to a given resource controlled by a second user, wherein the interactive assistant module lacks prior permission to provide the first user access to the given resource (Horling, paragraph 0007, dialog between first individual and interactive assistant module, access to restricted content controlled by first user, restricted content conditionally incorporated in response to a determination a second individual is authorized to perceive the restricted content; paragraph 0080, software modules executed by processors, memory; paragraph 0004, if interactive assistant module has not yet been authorized to disclose the restricted content, the interactive assistant module may prompt the individual that controls the restricted content for authorization to disclose the restricted content);
conditionally assuming, by the interactive assistant module, permission to provide the first user access to the given resource (Horling, paragraph 0003, restricted content may be conditionally disclosed, interactive assistant module, permission may be denied; paragraph 0004, before interactive assistant module discloses restricted content, it may determine whether it is permitted to do so; interactive assistant module may determine to content to be provided to a particular individual based on various levels of access; paragraph 0056, interactive assistant module may assume);
based at least in part on the conditionally assuming, providing, by the interactive assistant module, the first user access to the given resource (Horling, paragraph 0024, each client device may have access to one or more sources of user data, user data may be accessible to one or more interactive assistant modules; paragraph 0027, interactive assistant module may provide interfaces for users to issue requests; paragraph 0056, interactive assistant module may assume).
Horling discloses conditionally assuming, by the interactive assistant module, permission to provide the first user access to the given resource, but does not explicitly disclose determining a trust level of the first user with respect to the second user, wherein determining the trust level includes: identifying, from a plurality of clusters of contacts of the second user, a given cluster that includes the first user, wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts, and wherein each cluster corresponds to a distinct trust level of a hierarchy of trust levels; determining a frequency at which permission to access the given resource occurs among contacts of the given cluster; in response to determining that the frequency satisfies a threshold, conditionally assuming, by the interactive assistant module, permission to provide the first user access to the given resource.
However, in an analogous art, Yu discloses determining a trust level of the first user with respect to the second user, wherein determining the trust level includes (Yu, paragraph 0055, trigger a calculation and/or determine the trust level between first and second users based on a trust metric; paragraph 0058, if trust level meets predetermined privacy level of the requested resource, granting first user access rights to the shared resource of the second user; paragraph 0031, trust level between two users, query social networking services to determine access rights to shared content);
identifying, from a plurality of clusters of contacts of the second user, a given cluster that includes the first user, wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts, and wherein each cluster corresponds to a distinct trust level of a hierarchy of trust levels (Yu, paragraph 0027, deciding whether a particular user has a sufficient trust level and/ or enough rights; paragraph 0047, specific minimum trust: paragraph 0034, different trust levels, group; paragraph 0035, groups);
determining a frequency at which permission to access the given resource occurs among contacts of the given cluster (Yu, paragraph 0052, trust level calculated for two users according to a trust metric; trust metric can be based on frequency of communications, history of resource sharing, etc.);
in response to determining that the frequency satisfies a threshold, conditionally assuming, by the interactive assistant module, permission to provide the first user access to the given resource (Yu, paragraph 0031, communication history checked to determine occurrences of communications between user and other users, contact database, trust calculation, determine repeating occurrences of communications, repeat occurrences above a certain threshold number of occurrences can be used to trigger and increase trust level between two users).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yu with the system/method of Horling to include determining a trust level of the first user with respect to the second user, wherein determining the trust level includes: identifying, from a plurality of clusters of contacts of the second user, a given cluster that includes the first user, wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts, and wherein each cluster corresponds to a distinct trust level of a hierarchy of trust levels; determining a frequency at which permission to access the given resource occurs among contacts of the given cluster; in response to determining that the frequency satisfies a threshold, conditionally assuming, by the interactive assistant module, permission to provide the first user access to the given resource.
One would have been motivated to provide users with the benefits of providing a trust level to access a resource (Yu: abstract).
Regarding claim 2, Horling and Yu disclose the method of claim 1.  Horling discloses wherein the features of contacts of the second user include permissions explicitly granted to the interactive assistant module by the second user (Horling, paragraph 0024, user data may include restricted content that is associated with a particular individual, and which may not be readily accessible to other individuals without authorization by the controlling individual).
Regarding claim 3, Horling and Yu disclose the method of claim 1.  Horling discloses wherein the features of contacts of the second user include shared calendar entries among the contacts of the second user (Horling, paragraph 0069, restricted content may be restricted or authorized for disclosure at various levels of granularity; individual may authorize or restrict information associated with all contacts in his or her contact list; an individual may selectively authorize/ restrict all calendar entries or only calendar entries having certain attributes).
Regarding claim 4, Horling and Yu disclose the method of claim 1.  Horling discloses further comprising causing a client device operated by the second user to render a user interface that is operable by the second user to modify permissions associated with contacts in the hierarchy of trust levels (Horling, paragraph 0029, interactive assistant modules operating on other client devices; paragraph 0024, each client device may operate an interactive assistant module)(Ruff, paragraph 0034, modifying the level of trust and/or are permissions).
Regarding claim 5, Horling and Yu disclose the method of claim 1.  Horling discloses further comprising causing a client device operated by the second user to render a user interface that is operable by the second user (Horling, paragraph 0029, interactive assistant modules operating on other client devices, paragraph 0024, each client device may operate an interactive assistant module). Yu discloses  to modify which contacts of the second user are assigned to which of the hierarchy of trust levels   (Yu, paragraph 0064, modify the trust levels of respective users; paragraph 0067, trust level incrementally upgraded between close friends).  The motivation to combine is the same as that of the claim from which this claim depends.
Regarding claim 8, Horling discloses a method implemented by one or more processors, the method comprising: 
conditionally granting permission to an interactive assistant module to access a resource controlled by the user (Horling, paragraph 0003, individuals, permissions associated with restricted content; access is to be denied; paragraph 0004, interactive assistant module  may determine type of content to which an individual is granted based on levels of access; paragraph 0056, interactive assistant module may assume);
wherein the interactive assistant module lacks prior permission to access the resource on behalf of the one or more contacts of the given trust level (Horling, paragraph 0003, restricted content may be conditionally disclosed, interactive assistant module, permission may be denied; paragraph 0004, before interactive assistant module discloses restricted content, it may determine whether it is permitted to do so; interactive assistant module may determine to content to be provided to a particular individual based on various levels of access, if interactive assistant module has not yet been authorized to disclose the restricted content, the interactive assistant module may prompt the individual that controls the restricted content for authorization to disclose the restricted content; paragraph 0024, each client device may have access to one or more sources of user data, user data may be accessible to one or more interactive assistant modules; paragraph 0027, interactive assistant module may provide interfaces for users to issue requests);
wherein the granting is conditioned on a determination that a frequency at which permission to access the resource occurs among contacts of the given trust level satisfies a threshold (Horling, paragraph 0024, each client device may have access to one or more sources of user data, user data may be accessible to one or more interactive assistant modules; paragraph 0027, interactive assistant module may provide interfaces for users to issue requests; paragraph 0056, interactive assistant module may assume).
Horling discloses conditionally granting permission to an interactive assistant module to access a resource controlled by the user, but does not explicitly disclose assigning contacts of a user to distinct trust levels of a hierarchy of trust levels, wherein the assigning includes: grouping the contacts of the user into a plurality clusters in embedding space based on features of the contacts; and assigning each cluster of the plurality of clusters one of the distinct trust levels, wherein contacts in each cluster are assigned the distinct trust level assigned to the cluster; conditionally granting permission to an interactive assistant module to access a resource controlled by the user on behalf of one or more contacts of a given trust level of the hierarchy of trust levels.
However, Yu discloses assigning contacts of a user to distinct trust levels of a hierarchy of trust levels (Yu, paragraph 0044, trust level module determines trusts levels associated with a shared resource);
wherein the assigning includes: grouping the contacts of the user into a plurality clusters in embedding space based on features of the contacts (Yu, paragraph 0034, relationships or social connections may be utilized to group one or more sets of people in a social graph together to form potential trust paths);
assigning each cluster of the plurality of clusters one of the distinct trust levels, wherein contacts in each cluster are assigned the distinct trust level assigned to the cluster (Yu, paragraph 0034, associate different trust levels, social connections may be utilized to group sets of people);
conditionally granting permission to an interactive assistant module to access a resource controlled by the user on behalf of one or more contacts of a given trust level of the hierarchy of trust levels (Yu, paragraph 0027, deciding whether a particular user has a sufficient trust level and/ or enough rights; paragraph 0047, specific minimum trust: paragraph 0034, different trust levels, group; paragraph 0035, groups).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yu with the system/method of Horling to include assigning contacts of a user to distinct trust levels of a hierarchy of trust levels, wherein the assigning includes: grouping the contacts of the user into a plurality clusters in embedding space based on features of the contacts; and assigning each cluster of the plurality of clusters one of the distinct trust levels, wherein contacts in each cluster are assigned the distinct trust level assigned to the cluster; conditionally granting permission to an interactive assistant module to access a resource controlled by the user on behalf of one or more contacts of a given trust level of the hierarchy of trust levels.
One would have been motivated to provide users with the benefits of providing a trust level to access a resource (Yu: abstract).

Regarding claim 11, Horling and Yu disclose the method of claim 8. Horling discloses wherein the features of contacts of the user include permissions explicitly granted to the interactive assistant module by the user (Horling, paragraph 0024, user data may include restricted content that is associated with a particular individual, and which may not be readily accessible to other individuals without authorization by the controlling individual).
Regarding claim 12, Horling and Yu disclose the method of claim 8. Horling discloses wherein the features of contacts of the user include shared calendar entries among the contacts of the user (Horling, paragraph 0069, restricted content may be restricted or authorized for disclosure at various levels of granularity; individual may authorize or restrict information associated with all contacts in his or her contact list; an individual may selectively authorize/ restrict all calendar entries or only calendar entries having certain attributes).
Regarding claim 13, Horling and Yu disclose the method of claim 8. Horling discloses further comprising causing a client device operated by the user to render a user interface that is operable by the user to modify permissions associated with contacts in the hierarchy of trust levels (Horling, paragraph 0029, interactive assistant modules operating on other client devices; paragraph 0024, each client device may operate an interactive assistant module) (Ruff, paragraph 0034, modifying the level of trust and/or are permissions).
Regarding claim 14, Horling discloses a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: receive, by an interactive assistant module operated by one or more of the processors, a request by a first user for access to a given resource controlled by a second user, wherein the interactive assistant module lacks prior permission to provide the first user access to the given resource (Horling, paragraph 0007, dialog between first individual and interactive assistant module, access to restricted content controlled by first user, restricted content conditionally incorporated in response to a determination a second individual is authorized to perceive the restricted content; paragraph 0080, software modules executed by processors, memory; paragraph 0004, if interactive assistant module has not yet been authorized to disclose the restricted content, the interactive assistant module may prompt the individual that controls the restricted content for authorization to disclose the restricted content);
conditionally assume, by the interactive assistant module, permission to provide the first user access to the given resource (Horling, paragraph 0003, restricted content may be conditionally disclosed, interactive assistant module, permission may be denied; paragraph 0004, before interactive assistant module discloses restricted content, it may determine whether it is permitted to do so; interactive assistant module may determine to content to be provided to a particular individual based on various levels of access; paragraph 0056, interactive assistant module may assume);
based at least in part on the conditionally assumption, provide, by the interactive assistant module, the first user access to the given resource (Horling, paragraph 0024, each client device may have access to one or more sources of user data, user data may be accessible to one or more interactive assistant modules; paragraph 0027, interactive assistant module may provide interfaces for users to issue requests; paragraph 0056, interactive assistant module may assume).
Horling discloses conditionally assume, by the interactive assistant module, permission to provide the first user access to the given resource, but does not explicitly disclose determine a trust level of the first user with respect to the second user, wherein determining the trust level includes: identification, from a plurality of clusters of contacts of the second user, a given cluster that includes the first user, wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts, and  wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts, and determine a frequency at which permission to access the given resource occurs among contacts of the given cluster; in response to determining that the frequency satisfies a threshold, conditionally assume, by the interactive assistant module, permission to provide the first user access to the given resource.
However, in an analogous art, Yu discloses determine a trust level of the first user with respect to the second user, wherein determining the trust level includes: (Yu, paragraph 0055, trigger a calculation and/or determine the trust level between first and second users based on a trust metric; paragraph 0058, if trust level meets predetermined privacy level of the requested resource, granting first user access rights to the shared resource of the second user; paragraph 0031, trust level between two users, query social networking services to determine access rights to shared content);
identification, from a plurality of clusters of contacts of the second user, a given cluster that includes the first user (Yu, paragraph 0027, deciding whether a particular user has a sufficient trust level and/ or enough rights; paragraph 0047, specific minimum trust: paragraph 0034, different trust levels, group; paragraph 0035, groups);
wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts (Yu, paragraph 0027, deciding whether a particular user has a sufficient trust level and/ or enough rights; paragraph 0047, specific minimum trust: paragraph 0034, different trust levels, group; paragraph 0035, groups);
wherein each cluster corresponds to a distinct trust level of a hierarchy of trust levels - 29 -Attorney Docket No. ZS202-21271(Yu, paragraph 0027, deciding whether a particular user has a sufficient trust level and/ or enough rights; paragraph 0047, specific minimum trust: paragraph 0034, different trust levels, group; paragraph 0035, groups);
determine a frequency at which permission to access the given resource occurs among contacts of the given cluster (Yu, paragraph 0052, trust level calculated for two users according to a trust metric; trust metric can be based on frequency of communications, history of resource sharing, etc.);
in response to determining that the frequency satisfies a threshold, conditionally assume, by the interactive assistant module, permission to provide the first user access to the given resource (Yu, paragraph 0031, communication history checked to determine occurrences of communications between user and other users, contact database, trust calculation, determine repeating occurrences of communications, repeat occurrences above a certain threshold number of occurrences can be used to trigger and increase trust level between two users).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yu with the system/method of Horling to include determine a trust level of the first user with respect to the second user, wherein determining the trust level includes: identification, from a plurality of clusters of contacts of the second user, a given cluster that includes the first user, wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts, and  wherein the contacts of the second user are grouped into the plurality of clusters based on features of the contacts, and determine a frequency at which permission to access the given resource occurs among contacts of the given cluster; in response to determining that the frequency satisfies a threshold, conditionally assume, by the interactive assistant module, permission to provide the first user access to the given resource.
One would have been motivated to provide users with the benefits of providing a trust level to access a resource (Yu: abstract).
Regarding claim 15, Horling and Yu disclose the system of claim 14.  Horling discloses wherein the features of contacts of the second user include permissions explicitly granted to the interactive assistant module by the second user (Horling, paragraph 0024, user data may include restricted content that is associated with a particular individual, and which may not be readily accessible to other individuals without authorization by the controlling individual).
Regarding claim 16, Horling and Yu disclose the system of claim 14.  Horling discloses wherein the features of contacts of the second user include shared calendar entries among the contacts of the second user (Horling, paragraph 0069, restricted content may be restricted or authorized for disclosure at various levels of granularity; individual may authorize or restrict information associated with all contacts in his or her contact list; an individual may selectively authorize/ restrict all calendar entries or only calendar entries having certain attributes).
Regarding claim 17, Horling and Yu disclose the system of claim 14.  Horling discloses further comprising causing a client device operated by the second user to render a user interface that is operable by the second user to modify permissions associated with contacts in the hierarchy of trust levels (Horling, paragraph 0029, interactive assistant modules operating on other client devices; paragraph 0024, each client device may operate an interactive assistant module) (Ruff, paragraph 0034, modifying the level of trust and/or are permissions).
Regarding claim 18, Horling and Yu disclose the system of claim 14.  Horling discloses further comprising instructions to cause a client device operated by the second user to render a user interface that is operable by the second user to modify which contacts of the second user are assigned to which of the hierarchy of trust levels (Horling, paragraph 0029, interactive assistant modules operating on other client devices; paragraph 0024, each client device may operate an interactive assistant module)(Yu, paragraph 0064, modify the trust levels of respective users; paragraph 0067, trust level incrementally upgraded between close friends).

Claims 6 and 19 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Horling (US2018/0060599), filed August 30, 2016, in view of Yu (US2013/0198811), filed November 13, 2012, and further in view of Caughey (US2003/0158860), filed February 19, 2002.
Regarding claim 6, Horling and Yu disclose the method of claim 1.
Horling and Yu do not explicitly disclose receiving information about a new contact of the second user; extracting features of the new contact; and identifying a suitable cluster of the plurality of clusters for the new contact based on the extracted features.  
However, in an analogous art, Caughey discloses further comprising: receiving information about a new contact of the second user; extracting features of the new contact; and identifying a suitable cluster of the plurality of clusters for the new contact based on the extracted features (Caughey, paragraph 0056, assign new contact to group selected from plurality of groups; paragraphs 0048, extract contact information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Caughey with the system/method of Horling and Yu to include further comprising: receiving information about a new contact of the second user; extracting features of the new contact; and identifying a suitable cluster of the plurality of clusters for the new contact based on the extracted features.
One would have been motivated to provide users with the benefits of automatically populating contact information fields for newly added contacts (Caughey, paragraphs 0008-0010).
Regarding claim 19, Horling and Yu disclose the system of claim 14.
Horling and Yu do not explicitly disclose further comprising instructions to: receive information about a new contact of the second user; extract features of the new contact; and identify a suitable cluster of the plurality of clusters for the new contact based on the extracted features.  
However, in an analogous art, Caughey discloses further comprising instructions to: receive information about a new contact of the second user; extract features of the new contact; and identify a suitable cluster of the plurality of clusters for the new contact based on the extracted features (Caughey, paragraph 0056, assign new contact to group selected from plurality of groups; paragraphs 0048, extract contact information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Caughey with the system/method of Horling and Yu to include further comprising instructions to: receive information about a new contact of the second user; extract features of the new contact; and identify a suitable cluster of the plurality of clusters for the new contact based on the extracted features.
One would have been motivated to provide users with the benefits of automatically populating contact information fields for newly added contacts (Caughey, paragraphs 0008-0010).


Claims 7, 9, 10, and 20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Horling (US2018/0060599), filed August 30, 2016, in view of Yu (US2013/0198811), filed November 13, 2012, and Caughey (US2003/0158860), filed February 19, 2002, and further in view of Dolling (US2009/0216859), filed November 19, 2008.
Regarding claim 7, Dolling, Yu, and Caughey disclose the method of claim 6.  
Dolling, Yu, and Caughey do not explicitly disclose further comprising causing output to be rendered to the second user that recommends assigning the new contact to the trust level corresponding to the suitable cluster.  
However, in an analogous art, Dolling discloses further comprising causing output to be rendered to the second user that recommends assigning the new contact to the trust level corresponding to the suitable cluster (Dolling, paragraph 0077, assign a trust level for a member with respect to a group; paragraph 0025, within each group, a trust level is assigned).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dolling with the system/method of Horling, Yu, and Caughey to include further comprising causing output to be rendered to the second user that recommends assigning the new contact to the trust level corresponding to the suitable cluster.
One would have been motivated to provide users with the benefits of sharing content among multiple users  (Dolling, paragraph 0006).

Regarding claim 9, Horling, Yu, Caughey, and Dolling disclose the method of claim 7.  Horling, Yu, Caughey, and Dolling discloses further comprising: - 28 -Attorney Docket No. ZS202-21271 receiving information about a new contact of the user; extracting features of the new contact; and identifying a suitable cluster of the plurality of clusters for the new contact based on the extracted features (Caughey, paragraph 0056, assign new contact to group selected from plurality of groups; paragraphs 0048, extract contact information).
Regarding claim 10, Horling, Yu, Caughey, and Dolling disclose the method of claim 7.  Horling, Yu, Caughey, and Dolling discloses further comprising causing output to be rendered to the user that recommends assigning the new contact to the trust level corresponding to the suitable cluster (Dolling, paragraph 0077, assign a trust level for a member with respect to a group; paragraph 0025, within each group, a trust level is assigned).
Regarding claim 20, Dolling, Yu, and Caughey disclose the system of claim 19.  
Dolling, Yu, and Caughey do not explicitly disclose further comprising instructions to cause output to be rendered to the second user that recommends assigning the new contact to the trust level corresponding to the suitable cluster.
However, in an analogous art, Dolling discloses further comprising instructions to cause output to be rendered to the second user that recommends assigning the new contact to the trust level corresponding to the suitable cluster (Dolling, paragraph 0077, assign a trust level for a member with respect to a group; paragraph 0025, within each group, a trust level is assigned).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dolling  with the system/method of Horling, Yu, and Caughey to include further comprising instructions to cause output to be rendered to the second user that recommends assigning the new contact to the trust level corresponding to the suitable cluster.
One would have been motivated to provide users with the benefits of sharing content among multiple users  (Dolling, paragraph 0006).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J.M/Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439